Appeal from a decision of the Unemployment Insurance Appeal' Board made in connection with the suspension of employment caused by a strike in appellant’s plant. The strike began on November 21, 1945. The period of suspension mentioned in subdivision 1 of section 592 of the Unemployment Insurance Law (Labor Law, art. 18) applied to both groups involved, and began to run on the day following the commencement of the strike. Decision of the Unemployment Insurance Appeal Board affirmed, with costs to the Industrial Commissioner. All concur.